DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially uncovered" and “substantially covered” in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 15-16 are rejected due to their dependency from claim 14. 


Claims 18-20 are rejected due to their dependency from claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,655,812 (Ton).
Regarding claim 1, Ton discloses a salon treatment assembly for use by a user during a salon treatment, the salon treatment assembly comprising:
a salon chair (105) that supports the user during the salon treatment; and
a foot bath system (110) coupled to the salon chair, the foot bath system including a footbath (Fig. 1) that is configured to receive and retain a bath liquid, and a ventilation system 

	Regarding claim 13, Ton discloses a method for supporting a user during a salon treatment, the method comprising:
	providing a salon chair (105) that supports the user during the salon treatment; and
coupling a foot bath system (110) coupled to the salon chair, the foot bath system including a footbath (Fig. 1) that is configured to receive and retain a bath liquid, and a ventilation system (201) that includes a vent inlet (115/315/415) that is coupled to the footbath, and a vacuum source that creates at least a partial vacuum in the vent inlet to draw gas away from near the footbath (C2 L23-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected in the alternate, and claims 2-15 and 14 are rejected, under 35 U.S.C. 103 as being unpatentable over WO 2017/085654 (Maletti) in view of Ton.

a salon chair (2) that supports the user during the salon treatment; and
a foot bath system (15) coupled to the salon chair, the foot bath system including a footbath (19) that is configured to receive and retain a bath liquid.
	Maletti, however, does not disclose the inclusion of a ventilation system on the footbath.
	Ton teaches a salon treatment assembly (100) comprising a salon chair (105) coupled to a footbath system (110). The footbath system comprising a basin for retaining water (Fig. 1) and a ventilation system (201) comprising a vent inlet (115/315/415) coupled to the footbath and a vacuum source that draws gas away from near the footbath (C2 L23-28). 
	It would have been obvious to one of ordinary skill in the art to provide a ventilation system with the footbath, as taught by Ton, to safely and conveniently remove odors and/or fumes caused by either a user’s feet or the chemicals/products used in the footbath. 
	
	Regarding claims 2, Maletti states that there is relative movement between the salon chair and the footbath between an extended configuration (Fig. 5) and a retracted configuration (Fig. 2). 
	Regarding claim 3, Maletti states that the footbath is movable relative to the salon chair between the extended (Fig. 5) and retracted (Fig. 2) configurations (Spec. Pg. 5). 
		
Regarding claim 13, Maletti discloses a method for supporting a user during a salon treatment, the method comprising:
providing a salon chair (2) that supports the user during the salon treatment; and

	Maletti, however, does not disclose the inclusion of a ventilation system on the footbath.
	Ton teaches a salon treatment assembly (100) comprising a salon chair (105) coupled to a footbath system (110). The footbath system comprising a basin for retaining water (Fig. 1) and a ventilation system (201) comprising a vent inlet (115/315/415) coupled to the footbath and a vacuum source that draws gas away from near the footbath (C2 L23-28). 
	It would have been obvious to one of ordinary skill in the art to provide a ventilation system with the footbath, as taught by Ton, to safely and conveniently remove odors and/or fumes caused by either a user’s feet or the chemicals/products used in the footbath. 

	Regarding claim 14, Maletti states that the footbath moves relative to the salon chair between an extended configuration (Fig. 5) in which the footbath is substantially uncovered by the salon chair and a retracted configuration (Fig. 2) in which the footbath is substantially covered by the salon chair. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maletti in view of Ton as applied to claim 3 above, and further in view of US 2017/0086585 (Padagas).
	Regarding claims 4 and 5, Maletti states that the assembly further comprises a foot bath mover assembly (16/17/18) comprising a guide (16) that guides movement of the foot bath relative to the salon chair and a handle (18) for manually moving the footbath between the extended and retracted configurations. Maletti further states that “As an alternative, the sliding 
	Padagas teaches a salon assembly (10) comprising a chair (14) and a footbath (16) in which the chair and footbath move relatively to one another (Fig. 1H) through a mover assembly (22) (Para. 0021) comprising a mover (22A) which can take a variety of forms including various motors (Para. 0062) for moving the chair along guides (22C). 
	It would have been obvious to one of ordinary skill in the art to utilize a non-manual mover in the mover assembly, as taught by Padagas, to create a more sanitary and easier to use (no manual effort/action required) system. 

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maletti in view of Ton as applied to claim 2 above, and further in view of US 613,747 (Williams).
	Regarding claims 6 and 8-12, Maletti in view of Ton teaches a salon chair with an extendable footbath having vent inlets and water supply and drain assemblies. The vent inlets as taught by Ton are connected to conduits (Ton - 210/215/220/225). Maletti states that the extendable footbath comprises a dispensing device (23), a mixer (24) and a drain (21) all of which would require conduit connections to supply or remove water but does not state how these devices are connected to a supply and/or outlet in a manner that would permit the movement (extension/retraction) of the footbath.
	Williams teaches a washstand comprising a body/cabinet (6) in which a bath (10) is located that can be extended out of the washstand body (Fig. 3). The extendable bath is connected to a drain (12) by a telescoping drain conduit (28/30) comprising a first conduit (30) coupled to a second conduit (28). The first conduit is coupled to the drain inlet on the bath and 
	It would have been obvious to one of ordinary skill in the art to utilize sealed, telescoping conduit assemblies, as taught by Williams, to provide a watertight and durable conduit/plumbing assembly for the ventilation and fluid systems capable of operating in an extended or retracted position without requiring a user to reconnect/disconnect piping/conduits when moving the footbath between positions. 

	Regarding claim 7, Maletti in view of Ton and Williams teaches that the footbath includes a bath front and a bath rear, the bath rear being closer to the salon chair than the bath front when the foot bath is in the extended configuration. Furthermore the vent inlets as taught by Ton (115/315/415) are positioned adjacent to the bath front (120) to draw gas into the vent inlet near the bath front. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maletti in view of Ton as applied to claim 14 above, and further in view of Williams.
	Regarding claims 15-16, Maletti in view of Ton teaches a salon chair with an extendable footbath having vent inlets and water supply and drain assemblies. The vent inlets as taught by 
	Williams teaches a washstand comprising a body/cabinet (6) in which a bath (10) is located that can be extended out of the washstand body (Fig. 3). The extendable bath is connected to a drain (12) by a telescoping drain conduit (28/30) comprising a first conduit (30) coupled to a second conduit (28). The first conduit is coupled to the drain inlet on the bath and the second conduit is fixedly coupled to the washstand. The conduit assembly is movable between an extended position when the bath is in the extended configuration (Fig. 3), and a retracted position when the bath is in the retracted configuration (Fig. 4) by moving the first conduit relative to the second conduit in a telescoping manner (Pg. 2, L25-32).
	It would have been obvious to one of ordinary skill in the art to utilize telescoping conduit assemblies, as taught by Williams, to provide a watertight and durable conduit/plumbing assembly for the ventilation and fluid systems capable of operating in an extended or retracted position without requiring a user to reconnect/disconnect piping/conduits when moving the footbath between positions. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maletti in view of Ton and Williams.
Regarding claims 17-20, Maletti discloses a salon treatment assembly for use by a user during a salon treatment, the salon treatment assembly comprising:

a foot bath system (15) coupled to the salon chair, the foot bath system including a footbath (19) that is configured to receive and retain a bath liquid; wherein the footbath is movable relative to the salon chair between an extended configuration in which the footbath is uncovered by the salon chair, and a retracted position in which the footbath is covered by the salon chair; wherein the footbath includes a bath front and a bath rear, the bath rear being closer to the salon chair than the bath front when the footbath is in the extended configuration. 
	Maletti further discloses that the extendable footbath comprises a dispensing device (23), a mixer (24) and a drain (21) all of which would require conduit connections to supply or remove water but does not state how these devices are connected to a supply and/or outlet in a manner that would permit the movement (extension/retraction) of the footbath. Maletti also does not disclose the inclusion of a ventilation system on the footbath.
	Ton teaches a salon treatment assembly (100) comprising a salon chair (105) coupled to a footbath system (110). The footbath system comprising a basin for retaining water (Fig. 1) and a ventilation system (201) comprising a vent inlet (115/315/415) coupled to the footbath adjacent to the bath front (120) and a vacuum source that draws gas away from near the footbath (C2 L23-28) through conduits (210/215/220/225). 
	It would have been obvious to one of ordinary skill in the art to provide a ventilation system with the footbath, as taught by Ton, to safely and conveniently remove odors and/or fumes caused by either a user’s feet or the chemicals/products used in the footbath. 
	Williams teaches a washstand comprising a body/cabinet (6) in which a bath (10) is located that can be extended out of the washstand body (Fig. 3). The extendable bath is connected to a drain (12) by a telescoping drain conduit (28/30) comprising a first conduit (30) 
	It would have been obvious to one of ordinary skill in the art to utilize sealed, telescoping conduit assemblies, as taught by Williams, to provide a watertight and durable conduit/plumbing assembly for the ventilation and fluid systems capable of operating in an extended or retracted position without requiring a user to reconnect/disconnect piping/conduits when moving the footbath between positions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0258679 (Drozdov) is a salon treatment assembly comprising a chair and a footbath with the entire assembly being movable/adjustable. 
US 2018/0180250 (Olson) discloses the significant subject matter of an adjustable pipe comprising a fixed conduit and a telescoping conduit coupled in a watertight manner with a seal. 
US 2018/0297090 (Tran) discloses the significant subject matter of an air vent system for a salon chair footbath. 

	US 8,141,184 (Mondrush) is a salon treatment assembly comprising a chair and a footbath which are movable relative to one another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754